DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Information Disclosure Statement
The listing of references in the PCT international search report is still not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.”  Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a) (bold font, underlining, and italics used for emphasis).
Specifically, Applicant should provide copies of Japanese Utility Model Application No. 83738/1984 (Laid-open No. 454/1986) (Mabuchi Motor Co., Ltd.), JP 2013-198333 A, and JP 2016-161068 A are required to be listed in an IDS and copies of each reference should be added to the file.
The Office notes that this message has been provided in the 12/05/2019 and 07/14/2020 Non-Final Rejections and the 03/13/2020 and 10/21/2020 Final Rejections. 
Applicant has so far failed to comply with the requirement.  Applicant is presumed to have access to the references listed above.  The Office continues to look forward to receiving an IDS which cites to the prior art cited in the International Search Report, which are believed to be in Applicant’s possession.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0089435 to Tsai, in view of U.S. Patent No. 4,866,317 to Katayama.
Claim 1: Tsai discloses an electric actuator 1, comprising:
a driving motor 13;
a motion conversion mechanism 14 configured to convert a rotary motion of the driving motor 13 to a linear motion; and
a motor case 131 configured to accommodate the driving motor 13 (Tsai discloses a housing or case which accommodates portion, including, for example, the rotor and stator of the motor),
wherein the motor case 131 comprises:
a motor-case main body 131 to accommodate the driving motor 13.
Tsai does not disclose wherein the motor case 131 comprises:
a cap member configured to accommodate a part of the driving motor 13, formed by a single member mounted to the motor-case main body 131 without intermediation of other cases,
wherein the cap member comprises:
an insertion hole configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which a mating terminal configured to be connected to the electrode is provided1, and

Rather, Tsai discloses a pair of wires (see, e.g., FIG. 1) which extend outwardly from cap of the motor 13 and appear to have the potential to dangle loosely, which might increase the likelihood that the wires become caught on something during operation of the electric actuator.  If those hanging wires become caught on something, including, for example, the nut 146, then it could cause damage to the motor 13, the actuator 1, and/or compromise the safety of the system.
The Office turns to Katayama which teaches a motor case 1, 2 configured to accommodate a driving motor 4, 9-11,
wherein the motor case 1, 2 comprises:
a motor-case main body 1 to accommodate the driving motor 4, 9-11; and
a cap member 2 configured to accommodate a part 4 of the driving motor 4, 9-11, formed by a single member 2 mounted to the motor-case main body 1 without intermediation of other cases, and
wherein the cap member 2 comprises:
an insertion hole (shown in cross-section of FIG. 1) configured to insert an electrode 13 connected to the driving motor 4, 9-11; and
a connector part (see FIG. 2) configured to have connected thereto a mating connector on which a mating terminal configured to be connected to the electrode is provided, (see footnote 1) and

In view of the Katayama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the motor case disclosed by Tsai such that the motor case 131 comprises:
a cap member (similar to cap member 2 taught by Katayama) configured to accommodate a part of the driving motor 13, formed by a single member mounted to the motor-case main body 131 without intermediation of other cases, and
wherein the cap member (taught above by Katayama) comprises:
an insertion hole configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which a mating terminal configured to be connected to the electrode is provided, and
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor,
in order to increase the safety of the actuator so that risk due to the hanging wires disclosed by Tsai is reduced.
Claim 2: Tsai, as modified above by Katayama, discloses the electric actuator according to claim 1, wherein a mounting direction of the cap member (taught above by Katayama) with 
Claim 3: Tsai, as modified above by Katayama, discloses the electric actuator according to claim l, further comprising an actuator case 111, 112, to which the motor-case main body is mounted, and which is configured to support the motion conversion mechanism 14,
wherein a mounting direction of the motor-case main body with respect to the actuator case and an insertion direction of the electrode with respect to the insertion hole are oriented in the same direction.
Claim 4: Tsai, as modified above by Katayama, discloses the electric actuator 1 according to claim 1, wherein the motion conversion mechanism 14 comprises a ball screw 14 arranged on an axis parallel with an output shaft of the driving motor 13.2
Claim 5: Tsai, as modified above by Katayama, discloses the electric actuator 1 according to claim 1, wherein a portion of an outer surface of the motor-case main body and a portion of an outer surface of the cap member that abut each other have a same diameter (see FIG. 1 of Katayama).
Claim 6: Tsai discloses an electric actuator 1, comprising:
a driving motor 13;
a motion conversion mechanism 14 configured to convert a rotary motion of the driving motor 13 to a linear motion; and
motor case 131 configured to accommodate the driving motor 13 (Tsai discloses a housing or case which accommodates portion, including, for example, the rotor and stator of the motor),
wherein the motor case 131 comprises:
a motor-case main body 131 to accommodate the driving motor 13.
Tsai does not disclose wherein the motor case 131 comprises:
a cap member configured to accommodate a part of the driving motor 13, formed by a single member mounted to and in direct contact with the motor-case main body 131,
wherein the cap member comprises:
an insertion hole configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which a mating terminal configured to be connected to the electrode is provided3, and
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor.
Rather, Tsai discloses a pair of wires (see, e.g., FIG. 1) which extend outwardly from cap of the motor 13 and appear to have the potential to dangle loosely, which might increase the likelihood that the wires become caught on something during operation of the electric actuator.  If those hanging wires become caught on something, including, for example, the nut 146, then it could cause damage to the motor 13, the actuator 1, and/or compromise the safety of the system.

wherein the motor case 1, 2 comprises:
a motor-case main body 1 to accommodate the driving motor 4, 9-11; and
a cap member 2 configured to accommodate a part 4 of the driving motor 4, 9-11, formed by a single member 2 mounted to and in direct contact with the motor-case main body 1, and
wherein the cap member 2 comprises:
an insertion hole (shown in cross-section of FIG. 1) configured to insert an electrode 13 connected to the driving motor 4, 9-11; and
a connector part (see FIG. 2) configured to have connected thereto a mating connector on which a mating terminal configured to be connected to the electrode is provided, (see footnote 1) and
wherein, in a state in which the cap member 2 is mounted to the motor-case main body 1, at least a part of a portion of the cap member 2 that accommodates the driving motor 4, 9-11 is arranged outside the motor-case main body 1 to protrude from an end of the motor-case main body 1 in an axial direction of the driving motor 4, 9-11.
In view of the Katayama teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the motor case disclosed by Tsai such that the motor case 131 comprises:
a cap member (similar to cap member 2 taught by Katayama) configured to accommodate a part of the driving motor 13, formed by a single member mounted to and in direct contact with the motor-case main body 131, and

an insertion hole configured to have inserted therein an electrode connected to the driving motor 13; and
a connector part configured to have connected thereto a mating connector on which a mating terminal configured to be connected to the electrode is provided, and
wherein, in a state in which the cap member is mounted to the motor-case main body, at least a part of a portion of the cap member that accommodates the driving motor is arranged outside the motor-case main body to protrude from an end of the motor-case main body in an axial direction of the driving motor,
in order to increase the safety of the actuator so that risk due to the hanging wires disclosed by Tsai is reduced.
Claim 7: Tsai, as modified above by Katayama, discloses the electric actuator according to claim 6, wherein a mounting direction of the cap member (taught above by Katayama) with respect to the motor-case main body and an insertion direction of the electrode with respect to the insertion hole are oriented in the same direction.
Claim 8: Tsai, as modified above by Katayama, discloses the electric actuator according to claim 6, further comprising an actuator case 111, 112, to which the motor-case main body is mounted, and which is configured to support the motion conversion mechanism 14,
wherein a mounting direction of the motor-case main body with respect to the actuator case and an insertion direction of the electrode with respect to the insertion hole are oriented in the same direction.
Claim 9: Tsai, as modified above by Katayama, discloses the electric actuator 1 according to claim 6, wherein the motion conversion mechanism 14 comprises a ball screw 14 arranged on an axis parallel with an output shaft of the driving motor 13.4
Claim 10: Tsai, as modified above by Katayama, discloses the electric actuator 1 according to claim 6, wherein a portion of an outer surface of the motor-case main body and a portion of an outer surface of the cap member that abut each other have a same diameter (see FIG. 1 of Katayama).

Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The following prior art is made of record, not relied upon, but could have been used as a teaching reference in lieu of Asao (as such, these references are considered pertinent to applicant's disclosure: U.S. Patent No. 5,334,897 to Ineson et al., U.S. Patent No. 6,681,799 to Gagnon, U.S. Patent No. 7,768,167 to Spaggiari.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “mating connector” and “mating terminal” are not positively recited in Claim 1.
        
        2 The written disclosure of Tsai does not expressly describe a ball screw; however, those having ordinary skill would understand that the nut 146 shown in FIG. 2 includes an external ball deflector, which is characteristic of a ball screw mechanism.  Further, the threads on the spindle 141 shown in FIG. 4 appear to be designed to accommodate balls.
        3 The “mating connector” and “mating terminal” are not positively recited in Claim 1.
        
        4 The written disclosure of Tsai does not expressly describe a ball screw; however, those having ordinary skill would understand that the nut 146 shown in FIG. 2 includes an external ball deflector, which is characteristic of a ball screw mechanism.  Further, the threads on the spindle 141 shown in FIG. 4 appear to be designed to accommodate balls.